Citation Nr: 1505674	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to February 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for residuals of a right foot injury.

In February 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the record.  The record was held open for 60 days to allow for the submission of additional evidence.

In March 2013, the Veteran's representative submitted additional evidence in support of this appeal.  This evidence was accompanied by a waiver of agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a February 2013 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's residuals of a right foot injury, namely microtrauma to the calcaneus, is related to his military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a right foot injury, namely microtrauma to the calcaneus, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable disposition of the claim for service connection for residuals of a right foot injury, the Board finds that all notification and development actions needed to fairly resolve this claim has been accomplished.

The Veteran contends that his residuals of a right foot trauma, namely microtrauma to the calcaneus, are the result of service.  Specifically, he contends that such disability is the result of an in-service foot injury and that he has suffered from foot pain, albeit of varying intensity, since service.  During his February 2013 hearing, the Veteran testified that he did not seek for his foot pain treatment after service as he had been told that there was no treatment available.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service treatment records document complaints of sore feet and findings of a small amount of swelling in March 1974.  A second March 1974 note, dated five days after the initial complaints, reflects the Veteran's continued complaints of pain and swelling in the right ankle and Achilles tendon.  A diagnosis of a right calcaneus stress fracture was made and he was placed on a profile for 10 days.  A January 1977 service discharge examination was negative for any relevant abnormalities and the Veteran reported foot trouble in the accompanying Report of Medical History (RMH) but no further information was detailed

The post-service treatment records reflect the Veteran's complaints of a neuroma in his right foot in August 2007.  In December 2008, the Veteran reported right heel pain that had progressively worsened for the last three to four months and that the last trauma was a "few years ago."  An assessment of a microfracture of the right heel was made in January 2009.
Turning to the question of whether there is an etiological relationship between the Veteran's current residuals of a right foot injury and service, the Board notes that the record contains several etiological opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Each such opinion will be discussed below.

An April 2011 VA examiner, following a physical examination and a review of the Veteran's claims file, diagnosed microfracture of the right calcaneous with ongoing pain.  The examiner opined that the current stress fracture was not caused by or related to the 1974 in-service incident, reasoning that there was no evidence of ongoing treatment from 1974 until 2009 and that there was no imaging from 1974 to compare the location of the in-service and current stress fractures.  The examiner further noted that he was unable to state whether the in-service and current stress fractures were the same location or were related as a result.  Further, the examiner noted that the Veteran's two "injuries" occurred over 30 years apart and that there was no medical evidence linking the two events and that the Veteran worked a job where he was on his feet all day.  This opinion contains a full rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In a February 2013 private opinion from Dr. S. H., the Veteran's treating podiatrist, opines that it was at likely as not that the Veteran's currently diagnosed chronic right heel pain/microtrauma to the calcaneus is a result of his original heel injury in-service.  The podiatrist reasoned that the Veteran's current diagnosis was consistent with the original in-service injury and that the opinion was based on his review of the Veteran's medical records, physical examination and diagnostic testing.  This opinion also contains a full rationale.  See Nieves-Rodriguez, supra; see also Stefl, supra. 

In sum, the record contains one competent opinion indicating that the Veteran's current residuals of a right foot injury was caused by or the result of his service, and one other competent, seemingly equally probative opinion indicating that the Veteran's residuals of a right foot injury was not related to his service.  As the medical opinion evidence on the question of nexus between current residuals of a right foot injury and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current residuals of a right foot injury were the result of service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for residuals of a right foot injury are met.









(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a right foot injury, namely microtrauma to the calcaneus, is granted, subject to the laws and regulations governing payment of monetary benefits..


____________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


